
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 414
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Schweikert
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Federal Government should incorporate the principles
		  of the Lean Six Sigma management strategy.
	
	
		Whereas Six Sigma is a management concept developed by
			 Motorola and was heavily inspired by 6 preceding decades of quality improvement
			 methodologies such as quality control, TQM, and Zero Defects based on the work
			 of pioneers such as Shewhart, Deming, Juran, Ishikawa, Taguchi, and
			 others;
		Whereas Six Sigma seeks to identify errors with the intent
			 of minimizing defects and improving organizational outcomes;
		Whereas continuous efforts to achieve stable and
			 predictable process results are of vital importance to business success;
		Whereas all business and organizational processes have
			 characteristics that can be measured, analyzed, improved, and
			 controlled;
		Whereas achieving sustained quality improvement requires
			 commitment from the entire organization, particularly from top-level
			 management;
		Whereas the goal of Six Sigma is to reduce process errors
			 to less than 3.4 defects per million;
		Whereas 3.4 defects per million provides managers and
			 supervisors with a metric by which to judge performance improvement
			 initiatives;
		Whereas Lean Six Sigma seeks to improve business methods
			 by increasing efficiencies and eliminating waste;
		Whereas Lean Six Sigma requires managers to perform a
			 thorough analysis of organizational processes to determine what outputs are
			 desired and which can be eliminated; and
		Whereas Six Sigma has a number of broad applications,
			 including the operations of the United States Government: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the Federal Government should incorporate the principles
			 of Lean Six Sigma to reduce government spending, eliminate waste, and provide
			 more efficient usage of taxpayer money and improved service to the
			 taxpayer.
		
